EXAMINER'S COMMENT 

               An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
              Authorization for this examiner’s amendment was given in a telephone interview with Mikhael Mikhalev on July 26, 2022.
              The application has been amended as follows:
          1. (Currently Amended) An information interaction method, operable by a terminal, comprising:
         transmitting a target message to a first network node, and recording first information associated with the first network node;
         if a response message from the first network node to the target message is not received within a preset time period, storing the first information and second information associated with the terminal;
        transmitting the first information and/or the second information to a second network node, wherein the second network node is a network node successfully accessed by the terminal;
       wherein the step of transmitting the first information and/or the second information to a second network node, comprises:
       transmitting first indication information to the second network node, wherein the first indication information is used to indicate that the terminal stores the first information [[and]] and/or the second information;
       receiving second indication information transmitted by the second network node, wherein the second indication information is used to instruct the terminal to report the first information and/or the second information;
       reporting the first information and/or the second information to the second network node according to the second indication information;
       wherein the second information comprises the number of interaction failures regarding the target message between the terminal and the first network node; and the target message is an RRC connection request message.
2-4. (Original)
5. (Previously Presented)
6-8. (Original)

          10. (Currently Amended) A terminal, comprising: a processor, a memory, and a computer program stored on the memory and executable on the processor; wherein the computer program is executed by the processor to,
           transmit a target message to a first network node, and record first information associated with the first network node;
           if a response message from the first network node to the target message is not received within a preset time period, store the first information and second information associated with the terminal;
           transmit the first information and/or the second information to a second network node, wherein the second network node is a network node successfully accessed by the terminal;
          wherein the processor is configured to,
          transmit first indication information to the second network node, wherein the first indication information is used to indicate that the terminal stores the first information [[and]] and/or the second information;
          receive second indication information transmitted by the second network node, wherein the second indication information is used to instruct the terminal to report the first information and/or the second information;
         report the first information and/or the second information to the second network node according to the second indication information;
        wherein the second information comprises the number of interaction failures regarding the target message between the terminal and the first network node; and the target message is an RRC connection request message.
11-13. (Original)
14. (Previously Presented)
15-17. (Original)
18. (Cancelled)

          19. (Currently Amended) A non-transitory computer-readable storage medium, comprising: a computer program stored thereon; wherein the computer program is executed by a processor to,
          transmit a target message to a first network node, and record first information associated with the first network node;
          if a response message from the first network node to the target message is not received within a preset time period, store the first information and second information associated with the terminal;

          transmit the first information and/or the second information to a second network node, wherein the second network node is a network node successfully accessed by the terminal;
          wherein the computer program is executed by the processor to,
          transmit first indication information to the second network node, wherein the first indication information is used to indicate that the terminal stores the first information [[and]] and/or the second information;
          receive second indication information transmitted by the second network node, wherein the second indication information is used to instruct the terminal to report the first information and/or the second information;
          report the first information and/or the second information to the second network node according to the second indication information;
          wherein the second information comprises the number of interaction failures regarding the target message between the terminal and the first network node; and the target message is an RRC connection request message.

20. (Cancelled)
21-23. (Previously Presented)



                                         Information Disclosure Statement

            The information disclosure statements (IDS) submitted on 3/25/2022 has been considered by the Examiner and made of record in the application file.




                                              Allowable Subject Matter

            The following is a statement of reasons for the indication of allowable subject matter:
             Claims 1-8, 10-17, 19 and 21-23 are allowed.
             Claim 1 is allowed because the closest prior art, Lin et al. (U.S. PG-Publication #2016/0165473), Magadevan et al. (U.S. PG-Publication #2018/0309754), Park et al. (U.S. PG-Publication #2013/0107825), Parkvall et al. (U.S. PG-Publication #2017/0331670), and Seok et al. (U.S. PG-Publication # 2004/0229626), either singularly or in combination, fail to anticipate or render obvious a method comprising:
              “transmitting first indication information to the second network node, wherein the first indication information is used to indicate that the terminal stores the first information and/or the second information;
              receiving second indication information transmitted by the second network node, wherein the second indication information is used to instruct the terminal to report the first information and/or the second information,” in combination with all other limitations in the claim as claimed and defined by applicants.
              Because the above limitations of claim 1 patentably define over the art of record, claim 1 is allowable. Independent claims 10 and 19 include similar limitations as claim 1 and as a result are allowable for similar reasons as claim 1.




                                         Response to Arguments

            Applicant’s arguments filed on 6/24/2022 have been fully considered and persuasive.




                                                     Conclusion

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

             Commissioner for Patents 
             P.O. Box 1450 Alexandria, 
             VA 22313-1450


Hand-delivered responses should be brought to

             Customer Service Window 
             Randolph Building 
             401 Dulany Street 
             Alexandria, VA 22314


             Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.
            If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
             Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
July 29, 2022